***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       STATE OF CONNECTICUT v. AUBURN W.*
                               (AC 42126)
                        Alvord, Elgo and Devlin, Js.

                                   Syllabus

Convicted of the crimes of harassment in the second degree, stalking in the
   second degree and of having committed offenses while on release, the
   defendant appealed to this court, claiming that the trial court improperly
   determined that he forfeited his right to self-representation. The trial
   court had granted the defendant’s motion to represent himself after it
   determined that he was competent to do so following a competency
   evaluation. After finding that the defendant was competent and able to
   assist in his defense, the court canvassed him as to his waiver of his right
   to counsel and informed him that a resumption of his prior disruptive
   courtroom conduct could result in a forfeiture of the right to represent
   himself. The defendant thereafter engaged in obstructionist behavior in
   further proceedings despite multiple warnings from the trial court. The
   court also noted that the defendant’s extensive witness list included the
   names of two deities, and the prosecutor expressed concern about
   the defendant’s competency to represent himself after stating that the
   discovery the defendant provided to him contained the defendant’s origi-
   nal song lyrics and a short story and photographs of the defendant and
   his children. The court then ruled that the defendant had forfeited his
   right to self-representation. Held that the trial court reasonably con-
   cluded that the defendant would not be competent to discharge the
   essential functions necessary to conduct his defense without the assis-
   tance of counsel: the court did not abuse its discretion in finding that
   the defendant had a mental illness or mental incapacity that would
   interfere with his competency to conduct trial proceedings, which sup-
   ported the court’s conclusion that he forfeited his right to self-representa-
   tion, as the psychiatrist who conducted the competency evaluation of
   the defendant diagnosed him with a personality disorder, the court
   determined after the competency hearing that the defendant exhibited
   signs of individual functioning problems that included disordered think-
   ing and impaired expressive ability, and it was reasonable to infer that
   the defendant’s habitual recalcitrant behavior was associated with the
   diagnosis of a personality disorder with borderline narcissistic and
   obsessive-compulsive traits, which reflected incompetence to represent
   himself and would have inhibited his ability to conduct proceedings
   before a jury; moreover, the court reasonably could have concluded
   that the defendant’s difficulty in grasping legal issues pertaining to the
   proceedings, his misunderstanding of the distinct roles of the court and
   the prosecutor, and his difficulty communicating appropriately with the
   court permitted the inference that he would not be competent to conduct
   trial proceedings without counsel’s assistance; furthermore, the defen-
   dant’s behavior could not be dismissed as malingering, as he character-
   ized his behavior to the evaluation team as wilful and, despite warnings
   from the court that he could forfeit the right to self-representation if
   he did not behave appropriately, he did not sufficiently correct his
   obstreperous behavior, which permitted the inference that he would be
   unable to do so as a result of mental illness or incapacity.
            Argued March 5—officially released June 30, 2020

                             Procedural History

   Substitute information charging the defendant, in the
first case, with two counts of the crime of harassment
in the second degree, and two part substitute informa-
tion in the second case, charging the defendant, in the
first part, with two counts of the crime of harassment
in the second degree, and, in the second part, with
having committed an offense while on release, and two
part substitute information in the third case, charging
the defendant, in the first part, with two counts each
of the crimes of harassment in the second degree and
stalking in the second degree, and, in the second part,
with having committed an offense while on release,
brought to the Superior Court in the judicial district of
Litchfield, geographical area number eighteen, where
the court, Dooley, J., granted the defendant’s motion
for self-representation; thereafter, the court, Benti-
vegna, J., granted the state’s motion to consolidate the
cases for trial and entered an order that the defendant
had forfeited his right to self-representation; subse-
quently, the first information and the first parts of the
second and third informations were tried to the jury
before Bentivegna, J.; verdicts of guilty; thereafter, the
court, Bentivegna, J., vacated the verdicts as to two
counts of harassment in the second degree and one
count of stalking in the second degree and dismissed
the charges; subsequently, the second parts of the sec-
ond and third informations were tried to the jury; ver-
dicts of guilty; judgments of guilty of four counts of
harassment in the second degree, one count of stalking
in the second degree and sentences enhanced for having
committed offenses while on release, from which the
defendant appealed to this court. Affirmed.
  Daniel J. Krisch, assigned counsel, for the appel-
lant (defendant).
  Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Dawn Gallo, state’s attorney,
and Gregory L. Borrelli, assistant state’s attorney, for
the appellee (state).
                           Opinion

   ALVORD, J. The defendant, Auburn W., appeals from
the judgments of conviction, rendered following a jury
trial, of three counts of harassment in the second degree
in violation of General Statutes § 53a-183 (a) (2), one
count of harassment in the second degree in violation
of § 53a-183 (a) (3), and one count of stalking in the
second degree in violation of General Statutes (Rev.
to 2015) § 53a-181d (b) (1).1 On appeal, the defendant
claims that the trial court improperly held that he for-
feited his right to self-representation on the basis of a
lack of competence. We disagree and, thus, affirm the
judgments of the trial court.
   The following facts and procedural history are rele-
vant to this appeal and are set forth in detail, a reflection
of the defendant’s presumptive constitutional right to
represent himself. See Faretta v. California, 422 U.S.
806, 807, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975). The
charges against the defendant stem from his unsolicited
telephone calls, text messages, and e-mail communica-
tions to the three victims, C, F, and Attorney W. The
defendant was charged as a result of his conduct related
to C, F, and W in May, 2015, January, 2016, and Septem-
ber, 2016, respectively.
   There were extensive pretrial proceedings in these
joined cases, the most relevant of which began on
November 28, 2017, when the court, Dooley, J., held a
hearing on the defendant’s motion to replace his
assigned defense counsel, Attorneys Christopher Y.
Duby and Robert L. O’Brien. The defendant alleged
misconduct against Duby and O’Brien, stated that he
would be filing a police report, was seeking their prose-
cution, and would file a grievance against them. The
defendant further claimed that Duby and O’Brien
breached ethical duties to him, were providing inade-
quate assistance of counsel, and had conflicts of inter-
est, including that they did not ‘‘want to expose what’s
gone on in this . . . courthouse . . . because they will
lose business.’’
   Judge Dooley denied the defendant’s motion to
replace his assigned defense counsel. The defendant,
both before and after Judge Dooley’s ruling, declared
three times that he would represent himself. Judge
Dooley warned the defendant that a decision to repre-
sent himself was ‘‘an incredibly bad idea’’ and stated
that ‘‘refusing counsel is . . . not an option. If you’d
like to make a motion that you be permitted to represent
yourself, I can undertake that motion . . . .’’ Unde-
terred by Judge Dooley’s warning, the defendant orally
moved to represent himself. In response to the defen-
dant’s motion, Judge Dooley ordered a five minute
recess so that the defendant could ‘‘talk to [Duby and
O’Brien] about the question of self-representation.’’
  When the court reconvened, O’Brien reported that
he had advised the defendant of his constitutional right
to an attorney and that, should he waive that right, he
would be ‘‘expected to follow all the rules and proce-
dures of the court.’’ According to O’Brien, the defendant
told him ‘‘that he didn’t understand’’ but, nonetheless,
O’Brien ‘‘believe[d] that [the defendant was] aware of
what his obligations would be’’ if he represented him-
self. O’Brien further stated that there was no further
conversation between them because of ‘‘the attitude’’
O’Brien received from the defendant. The defendant
told Judge Dooley that he did not understand why
O’Brien was asking him if he understood his constitu-
tional right to an attorney. Judge Dooley responded that
she thought that it was prudent for him to speak with his
defense counsel before deciding whether to represent
himself without the assistance of counsel. Judge Dooley
again ordered a recess so that the defendant would have
that opportunity. Prior to the second ordered recess,
however, the defendant again raised a concern about
whether Duby and O’Brien could adequately represent
him, to which Judge Dooley told the defendant that the
issue had ‘‘already been resolved by my ruling . . . .’’
   When the hearing resumed after the second recess,
O’Brien reported to the court his impression that the
defendant was ‘‘aware of what’s going on,’’ and was
‘‘aware of his obligations, the procedure into the court
and . . . decorum.’’ The defendant stated, ‘‘[t]hat’s
exactly what I said I’m not aware of,’’ and then
attempted once again to revisit the topic of whether
O’Brien should continue to represent him. At this time,
the prosecutor moved for a hearing, pursuant to General
Statutes § 54-56d, to evaluate the defendant’s compe-
tency under Indiana v. Edwards, 554 U.S. 164, 128 S.
Ct. 2379, 171 L. Ed. 2d 345 (2008), and State v. Connor,
292 Conn. 483, 973 A.2d 627 (2009) (Connor I).
   During a lengthy colloquy, Judge Dooley explained
to the defendant what representing himself would entail
and attempted to elicit a direct answer from him as to
whether he was requesting to represent himself. The
defendant provided equivocal answers to Judge
Dooley’s direct question, interrupted her and others
numerous times, and raised immaterial issues. The
defendant returned to his motion to substitute his
assigned defense counsel, stated his intention to imme-
diately appeal Judge Dooley’s denial of that motion,
and requested a change of venue because ‘‘[W] is well
known by everyone in here.’’ Judge Dooley warned the
defendant multiple times to cease his interruptions or
else she would remove him from the courtroom or
‘‘decide, based on the record developed here today, that
you’re not competent to represent yourself. . . .
Because this is not a circus; this is not the Jerry Springer
[television] show; this is not the big top. You’re going
to have jurors in here, and you will comport yourself
with what we expect litigants and their lawyers and
how they’re to . . . behave. And what you’re demon-
strating to me is that you’re not capable of that, and
under those circumstances I would not let you represent
yourself.’’ Eventually, the defendant did unequivocally
request to represent himself.
   The state reiterated its request that the defendant’s
competency to represent himself be evaluated. After
noting her ‘‘significant concern . . . as to [the defen-
dant’s] ability to comport himself as required in a court-
room . . . [and] his ability to appropriately stay
focused on the issues associated with jury selection
and . . . the cross-examination or direct examination
of witnesses,’’ Judge Dooley ordered that the defen-
dant’s competency to represent himself be evaluated
by the Department of Mental Health and Addiction Ser-
vices (department). The defendant informed Judge
Dooley what his ‘‘intent’’ was with respect to the evalua-
tion: ‘‘I can make, I’m looney, I can go in there, make
them think, sane. I can do whatever I wish.’’ The defen-
dant further stated, ‘‘I would like to apologize for my
conduct; it has gone exactly as I hoped it would today.’’
   Subsequently, Judge Dooley sua sponte raised the
issue of the defendant’s pretrial bond, indicating her
intention to release the defendant from prison on a
promise to appear that was accompanied by certain
conditions. During the bond discussion, the defendant
interjected frequently, informing Judge Dooley that he
did ‘‘not want a reduction of bond.’’ Judge Dooley
warned the defendant five times to stop interrupting
her and others before ordering him removed from
the courtroom.
  When the defendant eventually was permitted to
return to the courtroom, he immediately stated his
intention to file a grievance against the prosecutor and
was told by Judge Dooley to stop interrupting. Soon
thereafter, the defendant asked if he could withdraw
his request to represent himself, to which Judge Dooley
asked, ‘‘[d]o you realize that if you withdraw that
request, then you can never reassert it?’’ The defendant
then informed Judge Dooley that he did not know if he
wanted to withdraw his request to represent himself.
When Judge Dooley pressed for an unambiguous
answer, the defendant instead sought to address prior
comments made by the prosecutor. Judge Dooley redi-
rected the discussion back to the issue of the defen-
dant’s pretrial bond without first getting a definitive
answer from him as to the status of his request to
represent himself.
  Prior to and while Judge Dooley was issuing her
ruling on his bond, the defendant interjected, ‘‘why are
you trying to lower my bond? This doesn’t make sense
to me,’’ ‘‘[w]atch this,’’ ‘‘[h]ave you ever seen Star Trek,
The Wrath of Khan?’’ and, ‘‘[h]ere it comes.’’ When the
prosecutor raised an issue concerning a protective
order, the defendant again began interrupting the pro-
ceedings, including by stating that he would not recog-
nize the protective order’s restriction against contacting
his three children. The defendant was warned three
times by Judge Dooley to stop talking and then was
ordered removed from the courtroom for the second
time during that hearing. Judge Dooley stated, ‘‘I think
what we’ve seen here today is gamesmanship, manipu-
lation, deceit on many, many levels and . . . at this
juncture, the court is going to get its evaluation . . . .’’
Judge Dooley then asked Duby and O’Brien to collect
contact information from the defendant during the
court’s luncheon recess for his competency evaluation.
   After the court reconvened, the defendant was per-
mitted to return to the courtroom. The prosecutor
stated to the court that, in the holding cell, the defendant
‘‘refus[ed] to leave and shout[ed] various statements,
basically to the effect that he was going to violate the
protective orders as soon as he exited the court.’’ The
bail commissioner reported that her attempts to speak
with the defendant and have him sign a written promise
to appear were unsuccessful because ‘‘he kept asking
questions and redirecting our conversation.’’ In light of
the defendant’s conduct, the state moved, and Judge
Dooley ordered, that the defendant’s bond be increased
on each of his files. As Judge Dooley was explaining
the predicate for her ruling, the defendant interjected,
stating, ‘‘[t]hat’s awesome. That is the best thing she
could have said on the record. That is the best thing
she could have said.’’
   The defendant next appeared in court on January
30, 2018, when Judge Dooley conducted a competency
hearing. The defendant interrupted the proceedings
almost immediately to move to change venue, which
Judge Dooley stated she would not entertain because
‘‘we don’t have hybrid representation in the state of
Connecticut . . . .’’ Psychiatrist Ish Bhalla testified as
to the January 29, 2018 competency evaluation that he
produced regarding the defendant. Before Bhalla could
begin his testimony, however, the defendant interrupted
the proceedings multiple times, causing Judge Dooley
to take a recess in order to switch courtrooms to one
equipped with an observation room, into which the
defendant was placed when the proceedings
reconvened.
  Bhalla resumed testifying in the new courtroom. The
testimony was punctuated by the defendant’s audible
shouting from inside the observation room. Judge
Dooley ordered the defendant removed from the obser-
vation room because he was so disruptive to the pro-
ceedings inside the courtroom.
   After the defendant was removed from the observa-
tion room, Bhalla testified that he was unable to form
an opinion as to whether the defendant understood the
nature of the proceedings against him but that, in his
opinion, the defendant was not able to assist in his
defense. Bhalla further testified that there was a sub-
stantial probability that the defendant could be restored
to competency within eighteen months and that the
least restrictive means of doing so would be by inpatient
hospitalization. On redirect examination, Bhalla also
testified that some of what he observed in the defen-
dant, such as tangential thinking, the failure to redirect,
and suspiciousness, ‘‘would transfer over to [the assess-
ment of the defendant’s ability to represent himself].’’
In response to questioning from Judge Dooley, Bhalla
agreed with her that the disruptive behavior exhibited
by the defendant that day was ‘‘consistent with the
symptomology that [he] saw presented during [his] eval-
uations.’’
   After Bhalla’s testimony, Judge Dooley found that the
defendant was not presently competent to assist in his
defense and that there was a ‘‘substantial probability
that [he] may be restored to competency within the
maximum period of placement, and . . . that the least
restrictive setting in which to have that restoration of
competency occur is . . . with the [department] at
Whiting [Forensic Division of Connecticut Valley Hospi-
tal in Middletown].’’
   At the next hearing, on April 4, 2018, the March 28,
2018 competency evaluation produced by the depart-
ment was entered into evidence as a court exhibit. The
report concluded that the defendant was ‘‘fully compe-
tent and that he [understood] the nature of the charges
against him and [is] able to assist in his defense.’’ After
neither party requested a hearing on the issues con-
tained in the report, Judge Dooley asked the defendant
if it was his ‘‘present desire to represent [himself] in
[the] proceedings,’’ to which the defendant responded
in the affirmative. Judge Dooley then proceeded to can-
vass the defendant to determine whether he was compe-
tent to represent himself and whether he was know-
ingly, intelligently, and voluntarily waiving his right to
the assistance of counsel. During the canvass, Judge
Dooley told the defendant that she did not ‘‘have a
question about [his] cognitive abilities,’’ but she did
share her ‘‘substantial concern[s]’’ regarding his con-
duct in past hearings that, if exhibited again, would
‘‘immediately come out to a forfeiture of that right.’’
Judge Dooley ultimately concluded that the defendant
knowingly, intelligently, and voluntarily waived his right
to the assistance of counsel and was competent to rep-
resent himself. Thus, the defendant’s request to repre-
sent himself was granted; Duby and O’Brien were
appointed standby counsel.
   The parties next appeared before the court, Matasa-
vage, J., in the morning of April 23, 2018, for a settlement
discussion, which did not result in a plea deal. In the
afternoon, the court, Bentivegna, J., conducted a bond
hearing. Judge Bentivegna denied a reduction in bond
because of his ‘‘significant concerns, based on what
[he] heard . . . as to whether or not [the defendant
would] be willing to comply with the protective orders.’’
   The parties again appeared before Judge Matasavage
for a pretrial settlement discussion on July 10, 2018.
Despite the purpose of the day’s hearing, the defendant
began by discussing a motion he had filed, in which he
asserted that ‘‘the defense has not been afforded pretrial
conferences with effective counsel . . . .’’ Judge Mata-
savage responded that the defendant’s ‘‘pretrial confer-
ence is right now’’ but that he was prepared to delay
the day’s conference until 2 p.m. in order to give the
defendant additional preparation time. Before Judge
Matasavage could order a recess, the defendant stated
that ‘‘pretrial conferences are not just a one time meet-
ing’’ and that pretrial conferences ‘‘can take weeks and
weeks.’’ The defendant explained that he would ‘‘engage
with . . . a good faith attitude; however, [he would]
not . . . accept a form of cursory justice in which [he
felt] rushed to . . . make a decision, especially when
[he had] only been counsel for three months . . . .’’
The defendant then informed Judge Matasavage that the
state had not provided him with exculpatory evidence—
transcripts from his nine day divorce trial. The prosecu-
tor disputed the defendant’s contention, explaining that
he had turned over his ‘‘complete file’’ to the defendant.
The prosecutor further asserted, and Judge Matasavage
agreed, that the prosecutor had no duty to search for
exculpatory evidence and that the defendant could
order the transcripts from his divorce trial if he believed
they contained exculpatory evidence.
   At multiple times throughout the hearing, the defen-
dant took the settlement discussion off course. At one
point, he stated that ‘‘[the prosecutor] does not have
probable cause.’’ Later, the defendant contested the
basis for the protective orders that were part of the
state’s plea offer. Judge Matasavage stated that if the
defendant did not want to plead guilty and have protec-
tive orders imposed against him, he could proceed to
trial. The defendant responded, ‘‘I’m speaking to the
record for posterity and to preserve an issue and for
an offer of proof because I’ve been dealing with this
court now for five years and this court—no offense, is
highly corrupt. I am getting a change of venue, there
is no way that this trial will be tried in Torrington at
all, especially considering the fact that . . . everybody
here works with . . . [W], everybody.’’
  When Judge Matasavage asked the defendant ‘‘how
would [he] like to resolve the case today,’’ the defendant
responded that ‘‘[he had not] been constitutionally
arraigned’’ and that, ‘‘[r]ight now, there are no pleas on
the record’’ because of ineffective assistance of counsel.
The defendant further informed the court that ‘‘there
are more pleas than guilty, not guilty, nolo contendere.’’
During the hearing, Judge Matasavage cautioned the
defendant five times that he was being obstructionist
and once that his right to represent himself was not
absolute. The hearing concluded without the defen-
dant’s accepting the state’s offered plea deal and with
Judge Matasavage telling the defendant that he had
‘‘been nothing but obstructive during this whole
hearing.’’
   On the following day, the parties appeared before
Judge Bentivegna for a pretrial motion hearing. The
first motion discussed was the defendant’s motion to
allow media access and coverage. Judge Bentivegna
explained that the motion was not necessary because
all criminal cases were presumed open to the public.
Nonetheless, the defendant explained that he had
‘‘encountered, basically, a kangaroo court within the
last six years’’ so that he believed that it was ‘‘imperative
that the media be here as a watchdog, not on me, but
on this court.’’ After Judge Bentivegna reiterated that
the trial would be open to the public and the media,
the defendant further stated that ‘‘there’s a lot of conniv-
ance going on from the part of the state, trying to stop
the member of the press, so named natural person, [the
defendant], from reporting as a freelance journalist on
what he has seen and witnessed with his own eyes.’’
Judge Bentivegna warned the defendant that, ‘‘in the
past, there’s been an issue with you interrupting the
judge,’’ which he would not tolerate.
  Next, the defendant’s motion concerning his treat-
ment by the courthouse marshals was discussed. The
defendant ‘‘want[ed] to be heard,’’ even though he also
intended to ‘‘file a state civil action . . . [and] a federal
civil action against the marshal service . . . .’’ Judge
Bentivegna stated, ‘‘that’s not relevant to this case,’’
and moved on to other issues.
  The next motion discussed was the defendant’s
motion to withdraw his not guilty pleas because they
were entered by ineffective counsel. Judge Bentivegna
stated, ‘‘this is [an] issue that raises concerns about
whether or not you’re competent to represent yourself
because . . . the fundamental issue here is that you’re
asking for a trial because you think that you’re innocent.
In order to have a trial, you have to enter not guilty
pleas to the charges.’’ The defendant responded that
he wanted to return to the point prior to arraignment
when he would have the opportunity to meet with the
prosecutor and explain why the charges should be dis-
missed before he ever had to enter a plea. Judge Benti-
vegna stated, ‘‘this is not a motion to dismiss,’’ and
reiterated his concerns with the defendant’s compe-
tency to represent himself. The defendant had hoped to
enter an ‘‘obscure plea’’ that ‘‘basically stops everything
short’’ but acceded to maintaining his not guilty pleas.
   Subsequently, the defendant requested more pretrial
conferences because the plea bargaining process ‘‘was
riddled with bias and prejudice,’’ and he had ‘‘the right
to challenge the probable cause prior to trial.’’ Judge
Bentivegna explained that they were ‘‘past that’’ and
that the state had the burden at trial to prove the charges
beyond a reasonable doubt, which is a higher standard
than probable cause. The defendant ‘‘remind[ed] the
court that the reason [they were] past that is because of
ineffective counsel who never challenged the probable
cause of the state.’’ Although the prosecutor informed
the court that four of the five cases had arrest warrants
that could not be subject to a motion to dismiss, the
defendant continued arguing that there was insufficient
probable cause in his cases.
   The defendant also accused the victims of perjury
and ‘‘ask[ed] [the] court to charge them with perjury
to the full extent of the law.’’ For the third time at this
hearing, Judge Bentivegna stated his concerns about
the defendant’s competency because the defendant did
not understand that the court did not have the authority
to charge anyone with a crime. In response, the defen-
dant clarified that he understood that the prosecutor
is the individual who charges crimes.
  The defendant requested a copy of the oath taken
by judges, attorneys, and Winsted police officers. He
further requested that, as a matter of ‘‘good faith,’’
standby counsel and the prosecutor print and provide
to him the research materials cited in their motions
because he did ‘‘not have a law library available to
[him].’’ Judge Bentivegna denied the motion, stating
that neither standby counsel nor the prosecutor had
an obligation to provide the defendant with research
materials. The defendant raised the prosecutor’s failure
to procure transcripts from the defendant’s nine day
divorce trial and provide them to him as a part of the
prosecutor’s duty to provide exculpatory evidence.
Judge Bentivegna stated that the prosecutor had no
obligation to get the transcripts. Before the court
adjourned for the day, the defendant asserted that he
intended to file a motion for a change of venue because
of the ‘‘high prejudicial nature of this court against the
defense’’ and ‘‘a myriad of due process violations’’ by
the court and the prosecution.
   On July 17, 2018, the parties again appeared before
Judge Bentivegna for a hearing on pretrial motions.
During the hearing, the state’s motion for joinder was
argued. The defendant disputed the merits of the
charges against him and asserted that the prosecutor
had misrepresented factual aspects of his cases, includ-
ing his motive and intent. The defendant argued that
the issues in each case were not related to one another,
that the case involving C would take ‘‘possibly four to
five days,’’ then it would take eighteen days to try the
cases involving C and F, and another twelve to fifteen
trial days to try the case involving W. During his argu-
ment, the defendant was warned by Judge Bentivegna
six times that he was ‘‘getting off track,’’ sounded like
he was testifying, was ‘‘getting far afield of what the
arguments . . . are for this,’’ and was ‘‘raising a lot of
factual issues that may or may not be relevant at the
trial.’’ Judge Bentivegna further told the defendant that,
although he thought that the defendant had ‘‘some
understanding of the law,’’ he was concerned that the
defendant lacked the competency necessary to repre-
sent himself and that the court was nearing a decision
that the right had been forfeited.
    Judge Bentivegna next went through the defendant’s
witness list. The defendant’s witness list was comprised
of forty-eight names, including ‘‘Yahuah Elohim,’’
‘‘Yehosua Masiah,’’ the prosecutor, Attorney General
George Jepsen, Winsted Mayor A. Candy Perez, Justice
Andrew J. McDonald, and Chief State’s Attorney Kevin
T. Kane. Judge Bentivegna immediately stated his con-
cerns about the defendant’s competency to represent
himself, given the fact that he requested to subpoena
two deities. The defendant explained that, despite list-
ing these two names on his witness list, he ‘‘wasn’t
asking to subpoena [them]. I trust in God, so he is going
to be my witness at the case.’’ Judge Bentivegna asked,
‘‘is [it] your position that God is going to be a witness
here,’’ to which the defendant questioned in response,
‘‘[a]re you putting my faith on trial with that question?’’
The defendant clarified that he figuratively listed the
two deities and did not intend to have them testify.
   Judge Bentivegna expressed concerns about the
defendant’s competency to represent himself on the
basis of other witnesses he listed. With respect to wit-
nesses who pertained to the defendant’s prior divorce
case, Judge Bentivegna stated, ‘‘I’m concerned that you
don’t have a fundamental understanding as to how the
issues are different in a divorce case and a criminal
case.’’ When discussing the defendant’s request to sub-
poena a social worker from the Department of Children
and Families to support a justification defense, Judge
Bentivegna stated that ‘‘she can’t testify to your intent.’’
Judge Bentivegna had similar concerns when the defen-
dant sought to call a witness to testify to W’s fear of the
defendant, stating that someone else could not testify
as to her thinking.
   The defendant sought to call the psychologist who
performed his March 28, 2018 competency evaluation
to ‘‘testify that there is no intent’’ on his part because
his alleged criminal conduct was a form of habit, routine
or practice under § 4-6 of the Connecticut Code of Evi-
dence, prompting Judge Bentivegna to again state his
concerns with the defendant’s competency to represent
himself. Duby, acting as standby counsel, assisted the
defendant by articulating the logic behind calling this
witness. After hearing Duby’s clarification, Judge Benti-
vegna deferred ruling on that witness. Judge Bentivegna
further noted his concerns with the defendant’s compe-
tency on the basis of the defendant’s having indicated
that he planned to testify in one of three cases, despite
‘‘raising issues that seem to require that [he] would
testify in all three cases . . . .’’ Judge Bentivegna
stated, ‘‘I do not think that you understand how compli-
cated this criminal trial is going to be.’’2
  The parties appeared before Judge Bentivegna the
following day. At the beginning of the hearing, the prose-
cutor expressed his concerns about the defendant’s
competency to represent himself after, inter alia, receiv-
ing the defendant’s discovery materials, which included
thirty-one pages of original song lyrics and an original
short story, both written by the defendant, and thirty-
nine photographs of the defendant and his three chil-
dren. Accordingly, the prosecutor requested that Judge
Bentivegna ‘‘revisit whether he remains competent to
represent himself under Connecticut’s heightened stan-
dard.’’ The defendant argued in response that what he
provided in discovery was relevant.
   Judge Bentivegna issued a comprehensive oral ruling,
concluding that the defendant forfeited his right to self-
representation. Judge Bentivegna stated that the record
from November 28, 2017, to April 4, 2018, revealed the
following: The defendant was disruptive and obstruc-
tive during the November 28, 2017 and January 30, 2018
hearings before Judge Dooley, necessitating his
removal from the courtroom on three occasions and
once from the observation room; the January 29, 2018
competency evaluation concluded that the defendant
was not competent but restorable, had self-reported
post-traumatic stress disorder, but otherwise provided
no records of his medical history, and that a longtime
friend of the defendant reported that the defendant had
anxiety and depression; Bhalla opined that ‘‘it would be
very difficult for a person who presented with difficulty
redirecting or tangential thought process to represent
himself’’; the March 28, 2018 competency evaluation
concluded that the defendant was competent to repre-
sent himself but also diagnosed him with a personality
disorder with borderline narcissistic and obsessive-
compulsive traits; and, at the April 4, 2018 hearing,
Judge Dooley found the defendant competent to repre-
sent himself and that he had improved his conduct since
earlier hearings, and granted him the right to represent
himself while also appointing standby counsel and
warning the defendant that his right to self-representa-
tion could be forfeited.
  Judge Bentivegna then summarized the record since
April 4, 2018, which reflected the following: The defen-
dant had filed approximately twenty-four motions and
pleadings, ‘‘some of [which] rely on nonlegal references
and arguments, some of [which] make nonsensical argu-
ments and some of [which] are repetitive and redun-
dant’’; the defendant ‘‘was not able to grasp fully that
pleading not guilty was a procedural necessity, in terms
of having a trial’’; the defendant sought preliminary
hearings without ‘‘understanding that preliminary hear-
ings are limited to the most serious crimes’’; the defen-
dant ‘‘did not understand that because most of his cases
were based on arrest warrants, he was not entitled to
a probable cause hearing’’; the defendant requested that
the court should charge witnesses that he suspected
would commit perjury, despite its inability to do so;
and, the defendant exhibited confusion as to aspects
of discovery, standby counsel, and criminal law and pro-
cedure.
   Judge Bentivegna stated that, at the hearing held the
previous day, some of the defendant’s arguments on
the motions for joinder and for severance ‘‘were totally
off track,’’ ‘‘[a]t times the defendant seemed to be testi-
fying . . . [a]nd it sounded like he was planning to
retry his divorce case in these criminal cases.’’ Judge
Bentivegna noted the defendant’s witness list, particu-
larly its inclusion of deities, that the defendant antici-
pated calling approximately thirty-three witnesses, and
that he predicted that the trial would last several weeks.
Judge Bentivegna stated that his ‘‘general impression is
that the defendant does not clearly understand criminal
procedure.’’ Moreover, Judge Bentivegna raised addi-
tional concerns stemming from the defendant’s thinking
that the courtroom marshals could become witnesses
against him in his cases and from the defendant’s dis-
covery disclosures to the prosecution.
   With respect to the defendant’s mental health, Judge
Bentivegna noted that it varied and that he exhibited
signs of ‘‘individual functioning problems,’’ including
‘‘disorganized thinking, impaired expressive ability, the
manner in which [he] had conducted himself, [his] grasp
of issues pertinent to the proceedings, and [he] has also
demonstrated tangential thought process, which was
one of the concerns raised by . . . Bhalla.’’ Although
he noted that ‘‘the defendant has generally conducted
himself appropriately’’ during the July 11 and 17, 2018
hearings, and that he ‘‘has demonstrated some under-
standing of criminal law and procedure and has shown
that he is trying very hard to represent himself,’’ Judge
Bentivegna concluded that the defendant’s ‘‘under-
standing and ability to represent himself is so limited
that he is not able to represent himself adequately.’’ In
light of the foregoing, Judge Bentivegna ruled that the
defendant forfeited his right to self-representation.3
  Subsequently, the defendant was found guilty of all
counts; however, the court vacated two counts of
harassment and one count of stalking. See footnote 1
of this opinion. The defendant was then was found
guilty by the jury on the part B informations that alleged
that he had committed crimes against F and W while
on release in connection with the charges related to C.
The defendant received a total effective sentence of
twenty-four months incarceration, with the imposition
of full, no contact protective orders in favor of C, F,
and W. This appeal followed.
  We begin our discussion with the established princi-
ples of law and our standard of review. The sixth amend-
ment to the United States constitution provides in rele-
vant part that, ‘‘[i]n all criminal prosecutions, the
accused shall enjoy the right . . . to have the assis-
tance of counsel for his defense.’’ See also Gideon v.
Wainwright, 372 U.S. 335, 342, 83 S. Ct. 792, 9 L. Ed.
2d 799 (1963) (holding that sixth amendment right to
counsel is made applicable to states through due pro-
cess clause of fourteenth amendment). In Faretta v.
California, supra, 422 U.S. 807, the Supreme Court held
that ‘‘a defendant in a state criminal trial has a constitu-
tional right to proceed without counsel when he volun-
tarily and intelligently elects to do so.’’ (Emphasis in
original.) ‘‘The [c]ourt implied that right from: (1) a
nearly universal conviction, made manifest in state law,
that forcing a lawyer upon an unwilling defendant is
contrary to his basic right to defend himself if he truly
wants to do so . . . (2) [s]ixth [a]mendment language
granting rights to the accused; (3) [s]ixth [a]mendment
structure indicating that the rights it sets forth, related
to the fair administration of American justice, are per-
sona[l] to the accused . . . (4) the absence of historical
examples of forced representation . . . and (5) and
respect for the individual . . . .’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
Indiana v. Edwards, supra, 554 U.S. 170. The right to
self-representation, however, is not absolute, as articu-
lated by the Supreme Court in Faretta and its progeny.
See id., 171 (collecting cases).
   In Edwards, the Supreme Court considered whether
mental illness was a basis for limiting the scope of
the self-representation right when a state court finds a
criminal defendant competent to stand trial if repre-
sented by counsel but not mentally competent to con-
duct that trial himself. Id., 167, 171. More specifically,
the court decided ‘‘whether in these circumstances the
[federal] constitution prohibits a [s]tate from insisting
that the defendant proceed to trial with counsel, the
[s]tate thereby denying the defendant the right to repre-
sent himself.’’ Id., 167. The court held that the federal
constitution ‘‘permits [s]tates to insist upon representa-
tion by counsel for those competent enough to stand
trial under Dusky [v. United States, 362 U.S. 402, 80 S.
Ct. 788, 4 L. Ed. 2d 824 (1960)] but who still suffer from
severe mental illness to the point where they are not
competent to conduct trial proceedings by themselves.’’
Indiana v. Edwards, supra, 554 U.S. 178.
   The court in Edwards provided three reasons to sup-
port its holding that the states could insist on represen-
tation by counsel for defendants who were not compe-
tent to conduct trial proceedings by themselves. First,
the court determined that its precedent favored its hold-
ing. The court noted that its prior ‘‘ ‘mental compe-
tency’ ’’ cases, Dusky v. United States, supra, 362 U.S.
402, and Drope v. Missouri, 420 U.S. 162, 95 S. Ct. 896,
43 L. Ed. 2d 103 (1975), produced a standard measuring
competency that assumed the presence of counsel.
Indiana v. Edwards, supra, 544 U.S. 170–71; see Dusky
v. United States, supra, 402 (prong one of test asks
‘‘whether [the defendant] has sufficient present ability
to consult with his lawyer with a reasonable degree of
rational understanding’’). Because Edwards involved a
defendant who was seeking to forgo the assistance of
counsel, the court believed that the Dusky standard
inadequately measured competency under the circum-
stances. Indiana v. Edwards, supra, 174–75. Further-
more, the court observed that Faretta’s holding was
supported in part by preexisting state case law set forth
in cases, ‘‘all of which are consistent with, and at least
two of which expressly adopt, a competency limitation
on the self-representation right.’’ Id., 175.
   Second, the court stated that the complexity of men-
tal illness, which ‘‘varies in degree,’’ ‘‘can vary over
time,’’ and ‘‘interferes with an individual’s functioning
at different times in different ways,’’ militates against
a unitary competency standard. Id., 175–76. Third, the
court believed that a higher competency standard for
self-representation at trial would best ‘‘ ‘affirm the dig-
nity’ of a defendant who lacks the mental capacity to
conduct his defense without the assistance of counsel’’;
id., 176; ensure a fair trial, and demonstrate fairness to
observers. Id., 177.
   Although the court held that the federal constitution
permitted ‘‘[s]tates to insist upon representation by
counsel for those competent enough to stand trial under
Dusky but who still suffer from severe mental illness
to the point where they are not competent to conduct
trial proceedings by themselves’’; id., 178; it declined
to adopt a federal standard by which competency to
represent oneself at trial would be assessed.4 Id.
   Following the Supreme Court’s decision in Edwards,
our Supreme Court decided Connor I, supra, 292 Conn.
483, in which the defendant, despite a history of mental
health issues, was found competent to represent him-
self and his request to do so was granted. Id., 502–503.
In Connor I, the defendant had recently suffered a
stroke that rendered him unable to walk. Id., 490. The
defendant’s competency to stand trial was evaluated
three times but was hindered each time by the defen-
dant’s failure to cooperate with the evaluation teams.
Id., 491, 492, 494, 495, 497–98. The first evaluation team
concluded ‘‘that [the defendant] most likely would not
be competent to stand trial.’’ Id., 494. The court
accepted this conclusion, found that the defendant was
not competent to stand trial and ordered that he be
committed to Connecticut Valley Hospital for the pur-
pose of restoring his competency. Id. The second and
third competency evaluation teams, however, con-
cluded that the defendant was malingering and, thus,
was competent to stand trial. Id., 495, 498, 520. Relat-
edly, two trial court judges observed that the defen-
dant’s in-court conduct was consistent with malinger-
ing. Id., 499–501.
   After the defendant was found competent to stand
trial following his third competency evaluation, he
requested that he be allowed to represent himself at
trial. Id., 501. The court cautioned the defendant against
doing so but canvassed him, found him competent to
represent himself, and granted the request. Id., 502–503.
After a jury found him guilty of various charges; id.,
504; the defendant appealed to our Supreme Court,
claiming, inter alia, that the trial court deprived him of
his right to the assistance of counsel, in violation of
the federal and state constitutions, by improperly con-
cluding that he was competent to waive his right to
counsel at the trial of his criminal case. Id., 505–506.
    Our Supreme Court in Connor I rejected the defen-
dant’s constitutional claims, concluding that ‘‘the trial
court reasonably found that the defendant was compe-
tent to stand trial and, therefore, that he also was com-
petent, for constitutional purposes, to waive his right
to counsel.’’ Id., 519–20. The court ‘‘conclude[d], how-
ever, in the exercise of [its] supervisory authority over
the administration of justice, that a defendant, although
competent to stand trial, may not be competent to repre-
sent himself at that trial due to mental illness or mental
incapacity.’’ Id., 506. Therefore, ‘‘upon a finding that
a mentally ill or mentally incapacitated defendant is
competent to stand trial and to waive his right to coun-
sel at that trial . . . trial court[s] must make another
determination, that is, whether the defendant also is
competent to conduct the trial proceedings without
counsel.’’ Id., 518–19. The court’s decision to exercise
its supervisory authority to require a distinct determina-
tion of a defendant’s competency to conduct trial pro-
ceedings without the assistance of counsel was a reflec-
tion that ‘‘Edwards did not alter the principle that the
federal constitution is not violated when a trial court
permits a mentally ill defendant to represent himself
at trial, even if he lacks the mental capacity to conduct
the trial proceedings himself, if he is competent to stand
trial and his waiver of counsel is voluntary, knowing
and intelligent.’’ Id., 517; see also id., 528 n.28
(‘‘[b]ecause our conclusion is not constitutionally man-
dated, we adopt this rule in the exercise of our supervi-
sory authority over the administration of justice’’). In
accordance with its holding, the court remanded the
case ‘‘for a hearing on the issue of whether the defen-
dant’s mental illness or incapacity rendered him incom-
petent to represent himself at trial in the criminal case.’’
Id., 506.
  The court in Connor I did not ‘‘believe that it [was]
prudent . . . to attempt to articulate a precise stan-
dard’’ to guide the trial court’s analysis on remand but
advised that ‘‘the trial court should consider all perti-
nent factors in determining whether the defendant has
sufficient mental capacity to discharge the essential
functions necessary to conduct his own defense . . . .’’
Id., 530 n.32; see also Indiana v. Edwards, supra, 554
U.S. 175–76 (stating that ‘‘basic tasks needed to present
[a] defense without the help of counsel’’ are ‘‘organiza-
tion of defense, making motions, arguing points of law,
participating in voir dire, questioning witnesses, and
addressing the court and jury’’). Factors for consider-
ation include ‘‘the manner in which the defendant con-
ducted the trial proceedings and whether he grasped
the issues pertinent to those proceedings, along with
his ability to communicate coherently with the court
and the jury.’’ Connor I, supra, 292 Conn. 530; id., 530
n.32. With respect to the particular defendant in Connor
I, the trial court was instructed to consider ‘‘any and
all relevant information, including, but not limited to,
the extent to which the defendant’s competence to rep-
resent himself may have been affected by mental illness,
by the stroke that he had suffered . . . any memory
problems that he may have experienced as a result of
that stroke,’’ and ‘‘the extent to which [he] may have
been feigning mental problems.’’ Id., 529. The court
underscored that this analysis was not to focus on
‘‘whether the defendant lacked the technical legal skill
or knowledge to conduct the trial proceedings effec-
tively without counsel’’ because that ‘‘has no bearing
on whether he was competent to represent himself for
purposes of Edwards.’’ Id., 529–30.
   We review a trial court’s denial of a defendant’s right
to self-representation for an abuse of discretion. State
v. Braswell, 318 Conn. 815, 830, 123 A.3d 835 (2015);
State v. Connor, 170 Conn. App. 615, 621, 155 A.3d 289
(Connor III), cert. granted, 325 Conn. 920, 163 A.3d 619
(2017) (appeal withdrawn January 5, 2018);5 see also
Indiana v. Edwards, supra, 554 U.S. 177 (‘‘the trial
judge . . . will often prove best able to make more
fine-tuned mental capacity decisions, tailored to the
individualized circumstances of a particular defen-
dant’’); Connor I, supra, 292 Conn. 529 (same). ‘‘In
determining whether there has been an abuse of discre-
tion, every reasonable presumption should be given in
favor of the correctness of the court’s ruling . . . .
Reversal is required only where an abuse of discretion
is manifest or where injustice appears to have been
done. . . . In general, abuse of discretion exists when
a court could have chosen different alternatives but has
decided the matter so arbitrarily as to vitiate logic, or
has decided it based on improper or irrelevant factors.
. . . Our review of a trial court’s exercise of the legal
discretion vested in it is limited to the questions of
whether the trial court correctly applied the law and
could reasonably have reached the conclusion that it
did.’’ (Citations omitted; internal quotation marks omit-
ted.) Connor III, supra, 621.
  We now direct our attention to the present appeal.
The defendant claims that the trial court ‘‘improperly
denied [him] the right to represent himself based on
his supposed incompetence’’ because ‘‘[t]he record
demonstrates that [he] is sane and can organize his
claims, file motions, and argue points of law.’’ More
specifically, the defendant argues that he ‘‘is (and was)
not mentally ill’’ and that the record reveals his capabil-
ity to perform the basic tasks necessary for self-repre-
sentation. (Emphasis in original.) We disagree.
   In the March 28, 2018 competency evaluation, in
which the defendant was found competent to stand trial
after time spent at Connecticut Valley Hospital for the
purpose of restoration, he was diagnosed with a person-
ality disorder with borderline, narcissistic and obses-
sive-compulsive traits. The report also stated that the
defendant had indicated suffering from post-traumatic
stress disorder and that a prior New Haven Office of
Forensic Evaluations report referenced his hospitaliza-
tion two years prior for anxiety and depression.
Because the defendant provided little information about
his medical history and refused to sign releases for
that information, the report stated that it could not
be determined whether the defendant possessed these
disorders but did note that he displayed no symptoms
of them during his period of restoration. The report
further found that the defendant presented no delu-
sional thought processes or psychiatric symptoms
requiring medication. The report also stated that the
defendant ‘‘admitted freely (and even boasted) that his
behavior was [wilful], intentional, and part of a calcu-
lated maneuver toward some goal,’’ but the evaluators
did not opine whether they agreed that the defendant
was malingering.
   On the basis of the foregoing, we conclude that Judge
Bentivegna reasonably found that the defendant had a
‘‘mental illness or mental incapacity.’’ Connor I, supra,
292 Conn. 506. Although parts of the March 28, 2018
evaluation concluded that the defendant did not present
diminished mentation, it did diagnose him with a per-
sonality disorder. Moreover, in the January 29, 2018
competency evaluation, the defendant was found to
have exhibited ‘‘no insight, [and] a disorganized, tangen-
tial, and loosely associated thought process.’’ Judge
Bentivegna, who, as the trial judge, had the most advan-
tageous position to observe the defendant, concluded
that, although the defendant’s mental health varied, he
exhibited signs of ‘‘individual functioning problems,’’
including, ‘‘disorganized thinking, impaired expressive
ability, the manner in which [he] had conducted himself,
[his] grasp of issues pertinent to the proceedings, and
[he] has also demonstrated tangential thought process,
which was one of the concerns raised by . . . Bhalla.’’
After a review of the January 29 and March 28, 2018
evaluations and the record from November 28, 2017
through July 18, 2018, we cannot conclude that Judge
Bentivegna abused his discretion in reaching that deter-
mination. See Indiana v. Edwards, supra, 554 U.S. 175
(stating that mental illness ‘‘varies in degree,’’ ‘‘can vary
over time,’’ and ‘‘interferes with an individual’s function-
ing at different times in different ways’’); Connor I,
supra, 292 Conn. 529 (stating that trial court ‘‘is best
able to make [a] fine-tuned mental capacity [decision],
tailored to the individualized circumstances of a partic-
ular defendant’’ (internal quotation marks omitted)).6
   We further conclude that Judge Bentivegna reason-
ably found that the defendant’s mental illness or mental
incapacity would interfere with his competency to con-
duct trial proceedings by himself and, thus, supported
a conclusion that he forfeited his right to self-represen-
tation.
   First, the manner in which the defendant conducted
judicial proceedings raised concerns about his compe-
tency. While arguing points of law, the defendant fre-
quently deviated from the issues then being discussed.
For instance, on November 28, 2017, when Judge
Dooley was attempting to determine whether the defen-
dant was making a request to represent himself, the
defendant resisted providing a direct answer, revisited
her denial of his motion to substitute counsel, and
stated his intention to file a motion to change venues.7
During the July 10, 2018 settlement discussion before
Judge Matasavage, the defendant claimed that the pros-
ecutor was withholding exculpatory evidence from him,
claimed that there was insufficient probable cause to
bring the charges he faced, and contested the constitu-
tionality of his arraignment.8 Even during what was
conceivably the defendant’s display of his ability to
represent himself, his argument against the state’s
motion for joinder, Judge Bentivegna told the defendant
multiple times that he was ‘‘getting off track.’’ These
instances reasonably permitted an inference that, at
times, the defendant presented disorganized and tan-
gential thinking, which Bhalla testified to observing dur-
ing the January 29, 2018 evaluation and in court on
January 30, 2018, and which had the potential to ree-
merge. See Indiana v. Edwards, supra, 554 U.S. 175–76.
Therefore, Judge Bentivegna reasonably concluded that
the defendant’s difficulty arguing points of law reflected
an inability to conduct trial proceedings and, thus, an
incompetence to represent himself in his upcoming
criminal trial.
  In addition, the defendant consistently interrupted
proceedings before Judges Dooley, Matasavage, and
Bentivegna, which further raised concerns regarding
his ability to conduct trial proceedings. Our review of
the record reveals that during each of the hearings
between November 28, 2017, and July 17, 2018, the
defendant was advised approximately sixty-six times
to either stop interrupting and talking over others or
that he was being obstructionist. The defendant
accused the prosecutor of misconduct, of ‘‘being grossly
inept at his job,’’ and of malicious prosecution. The
defendant also stated he had encountered a ‘‘kangaroo
court,’’ that the court was ‘‘highly corrupt,’’ and that
his settlement discussions were ‘‘riddled with bias and
prejudice.’’ Thus, it was reasonable for Judge Benti-
vegna to infer that the defendant’s habitual recalcitrant
behavior was associated with his diagnosis of a person-
ality disorder with borderline, narcissistic and obses-
sive-compulsive traits, and would have inhibited his
ability to conduct future trial proceedings, particularly
before a jury.
   Second, the defendant displayed difficulty grasping
issues pertinent to the proceedings. In particular, when
making motions and arguing points of law, the defen-
dant evinced a misunderstanding of legal concepts, the
distinct roles of the court and the prosecutor, and the
relevance to the criminal case of issues and potential
witnesses and exhibits.
   The defendant did not understand that the prosecu-
tor’s obligation under Brady v. Maryland, 373 U.S. 83,
83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), does not extend
to proactive acquisition of evidence that the defendant
asserted was exculpatory. Further, the defendant did
not understand that, in order to proceed to trial and
prove his innocence, which he emphasized was criti-
cally important to him, he must plead not guilty. Despite
repeated explanations to this effect from Judges Mata-
savage and Bentivegna, the defendant maintained a
desire before both judges to change his guilty pleas to
something ‘‘obscure . . . .’’ The defendant also pressed
for a ruling that his trial be open to the public even
after Judge Bentivegna informed him that such a ruling
was not necessary because criminal trials are presump-
tively open to the public.
  The defendant demonstrated a misunderstanding of
the distinct roles of the court and the prosecutor. The
defendant asked that the court charge the victims with
perjury; only after Judge Bentivegna explained that that
was not his role did the defendant express an under-
standing that charging decisions are made by the prose-
cutor. The defendant also believed that, notwithstand-
ing the adversarial nature of our justice system, the
prosecutor should, as a matter of ‘‘good faith,’’ print
and provide him with copies of research materials cited
in the state’s motions.
   The defendant also raised irrelevant issues and
requested that immaterial witnesses testify. Most prom-
inently, he often sought to relitigate issues from his
divorce trial, which were peripheral to the criminal
charges against him. This not only presented concerns
regarding the defendant’s ability to grasp the relevant
issues but, as a result, generated concerns about his
ability to organize a defense. He further insisted that
he ‘‘be heard’’ concerning alleged mistreatment by the
courthouse marshals at a hearing before Judge Benti-
vegna, despite its immateriality to his criminal cases
and his stated intention to assert those claims in a
civil action. The defendant also provided a witness list
naming forty-eight ‘‘people,’’ including two deities, a
justice of our Supreme Court, the state’s attorney gen-
eral and chief state’s attorney, and the Winsted mayor.
He predicted that his criminal trial would take more
than thirty days. Finally, the defendant claimed original
song lyrics and a short story that he wrote, as well as
photographs of him and his three children, were rele-
vant discovery materials.
   Judge Bentivegna reasonably concluded that the
defendant’s inability to grasp the foregoing issues had
little to do with his ignorance of the law or a lack
of technical expertise. The defendant maintained an
insistence that the prosecutor must obtain transcripts
from his divorce trial because they were exculpatory,
that he change his guilty pleas, that his trial be open
to the public, and that his divorce trial was relevant to
his criminal charges, even after being told by the judges
that his positions lacked legal foundation. Therefore,
Judge Bentivegna reasonably could have concluded that
the defendant’s behavior was not a reflection of his
ignorance of the law but of his personality disorder and
occasionally diminished thought processes.
  Third, at times, the defendant had difficulty communi-
cating with the court. Although there were no concerns
with the coherency of the defendant’s communications,
he displayed an inability to refrain from interrupting
others, was disruptive, and frequently offered long,
unfocused responses to questions and issues raised by
the court. As stated previously, the defendant was told
numerous times to stop interrupting or being disruptive
between November 28, 2017, and July 17, 2018. The
defendant was also removed from the courtroom three
times and once from an observation room. Despite prior
warnings to stop interrupting and being disruptive, as
well as his removals from the courtroom and the obser-
vation room, the defendant did not comport his behav-
ior in a fully appropriately manner before Judge Benti-
vegna, who also had to tell him to stop speaking a
number of times. Although the defendant did improve
his behavior after being restored to competency and
granted the right to represent himself, he did not do
so sufficiently to eliminate all concerns.9 Accordingly,
Judge Bentivegna reasonably could have inferred that
the defendant would not be competent to conduct
future trial proceedings without the assistance of coun-
sel as a result of his difficulty communicating with the
court. Additionally, given that the defendant faced
charges of harassment and stalking as a result of many
unsolicited telephone calls, text messages, and e-mail
communications sent to the victims, Judge Bentivegna
had reason to be concerned that the defendant’s diffi-
culty communicating appropriately with the court could
compromise the fairness of his trial before a jury.
   Fourth, the defendant’s conduct cannot be dismissed
as malingering. The defendant characterized his behav-
ior as wilful to the evaluation team that performed his
March 28, 2018 competency evaluation, but the team
itself never opined as to whether the defendant’s con-
duct was, indeed, volitional. At the November 28, 2017
hearing, Judge Dooley indicated that it was her belief
that the defendant was engaging in ‘‘gamesmanship,
manipulation, [and] deceit,’’ but there was also support
for the conclusion that the defendant could not regulate
his behavior. For instance, the defendant was advised
that his right to self-representation was not absolute and
could be forfeited if he did not behave appropriately.
Despite those warnings, the defendant, who earnestly
sought to represent himself, did not sufficiently correct
his obstreperous behavior, permitting the inference that
he would be unable to do so as a result of mental illness
or mental incapacity.
  On the basis of the foregoing, Judge Bentivegna, as
the trial judge well positioned to evaluate the circum-
stances of the defendant, reasonably concluded that
the defendant would not be competent to discharge
the essential functions necessary to conduct his own
defense at his upcoming criminal trial without the assis-
tance of counsel. See Connor I, supra, 292 Conn. 530
n.32.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with federal law; see 18 U.S.C. § 2265 (d) (3) (2018); we
decline to identify any person protected or sought to be protected under a
protective order or a restraining order that was issued or applied for, or
others through whom that person’s identity may be ascertained.
   1
     The defendant was charged in three informations that were joined for
trial. In each of the three informations the defendant was charged with two
counts of harassment in the second degree, one count in violation of § 53a-
183 (a) (2) and one count in violation of § 53a-183 (a) (3). In one of those
informations, the defendant was further charged with two counts of stalking,
one count in violation of General Statutes (Rev. to 2015) § 53a-181d (b) (1)
and one count in violation of General Statutes (Rev. to 2015) § 53a-181d
(b) (2).
   The jury returned guilty verdicts against the defendant on all counts.
Thereafter, the court granted the state’s motion to vacate the convictions
of two counts of harassment and one count of stalking because, according
to the parties, those counts were charged as alternative forms of liability
against the defendant. Subsequently, the defendant was found guilty by the
jury on a part B information in two cases of having committed offenses
while on release.
   2
     Before the hearing concluded, Judge Bentivegna granted the defendant
permission to sit in the courtroom for the remainder of that day and in the
morning of the next day to listen to and view media on a laptop because
he was not permitted to possess it in prison. The defendant asked whether
the marshals overseeing him in the courtroom while he viewed the media
could be called as witnesses against him at trial, prompting Judge Bentivegna
to state that this was another instance that gave him concerns about the
defendant’s competency.
   3
     At his next court appearance, on July 24, 2018, the defendant filed a
motion to reconsider the ruling denying him the right to represent himself,
which the court denied.
   4
     The court declined Indiana’s request that it adopt a standard ‘‘that would
deny a criminal defendant the right to represent himself at trial where the
defendant cannot communicate coherently with the court or a jury.’’ (Internal
quotation marks omitted.) Indiana v. Edwards, supra, 554 U.S. 178. The
court also declined Indiana’s request to overrule Faretta. Id.
    5
      In State v. Connor, 321 Conn. 350, 138 A.3d 265 (2016) (Connor II), our
Supreme Court reversed the judgment of this court, which had reversed the
judgment of the trial court and ordered a new trial, because this court raised,
sua sponte, the procedural inadequacy of the remand hearing, an issue that
had not been raised or argued by the parties. Our Supreme Court remanded
the case to this court to consider the defendant’s claim that ‘‘the trial court
abused its discretion when it erroneously concluded that the [defendant]
was competent to represent himself at [his criminal] trial despite his mental
illness or mental incapacity.’’ (Internal quotation marks omitted.) Id., 360;
see id., 375. On remand, the parties argued that the abuse of discretion
standard applied, with which this court agreed before ultimately concluding
that the trial court had not abused its discretion in determining that the
defendant was competent to represent himself at his criminal trial. Connor
III, supra, 170 Conn. App. 627. Subsequently, our Supreme Court granted
certification to appeal from this court’s judgment in Connor III. State v.
Connor, 325 Conn. 920, 163 A.3d 619 (2017) (appeal withdrawn January
5, 2018).
    6
      The defendant argues that criminal defendants may not be denied the
right to self-representation unless they possess a ‘‘severe mental illness.’’
In Connor I, our Supreme Court held that trial courts must assess whether
‘‘mentally ill or mentally incapacitated’’ defendants who request to repre-
sent themselves are competent to do so. (Emphasis added.) Connor I, supra,
292 Conn. 487. The court in Connor I did not once preface mental illness
or mental incapacity with the adjective ‘‘severe.’’ Accordingly, we disagree
with the defendant’s argument.
    7
      We appreciate that, at this time, the defendant was not representing
himself but, rather, was advocating that he be permitted to do so. Because,
during this discussion, the defendant was engaged in a colloquy with Judge
Dooley concerning his request to represent himself, we consider how the
trial court’s assessment of his behavior during the discussion reflected on
his ability to conduct future trial proceedings.
    Before this court, the defendant argued that only conduct following April 4,
2018, when he was found competent to represent himself, may be considered
when reviewing Judge Bentivegna’s ruling. We disagree. Judge Bentivegna
in part relied on the defendant’s ‘‘disruptive and obstructive conduct’’ that
occurred before November 4, 2018. We find no issue with Judge Bentivegna’s
approach in this situation. Although the defendant was found competent to
stand trial in the March 28, 2018 evaluation and found competent to represent
himself on April 4, 2018, he was previously found incompetent to stand trial
in the January 29, 2018 evaluation and, thus, his conduct prior to and follow-
ing that evaluation reflects a pattern of mental incompetency that Judge
Bentivegna could compare to his observations of the defendant when
determining whether he would be competent to conduct future trial proceed-
ings without the assistance of counsel. See Indiana v. Edwards, supra, 554
U.S. 175 (mental illness ‘‘varies in degree . . . [and] over time’’).
    8
      In his oral ruling, Judge Bentivegna did not reference the settlement
discussions that occurred before Judge Matasavage. There was adequate
support for Judge Bentivegna’s ruling even without considering the defen-
dant’s conduct before Judge Matasavage. Because, however, those discus-
sions further demonstrate the defendant’s difficulty conducting proceedings,
grasping issues, and communicating with the court, we discuss them in
our analysis.
    9
      In his ruling, Judge Bentivegna stated that the defendant ‘‘generally
conducted himself appropriately’’ during the July 11 and 17, 2018 hearings.
This statement is not inconsistent with a conclusion that the defendant was,
at times, disruptive during those hearings in a manner that was reminiscent
of his prior conduct. Judge Bentivegna further stated that, in his view, the
‘‘right to self-representation at trial will not affirm the dignity . . . of a
defendant who lacks the mental capacity to conduct his defense without
the assistance of counsel. To the contrary, given [the] defendant’s uncertain
mental state, the spectacle that could well result from his self-representation
at trial is at least as likely to prove humiliating as ennobling.’’ (Emphasis
added.) In light of this statement, and Judge Bentivegna’s review of the
defendant’s ‘‘disruptive and obstructive conduct’’ before Judge Dooley, it
appears that Judge Bentivegna did consider the defendant’s behavior in
reaching his decision that the defendant would not be competent to represent
himself at trial. We concluded previously in this opinion that it was not
improper for Judge Bentivegna to consider the defendant’s prior conduct
in making his ultimate decision that the defendant would be incompetent
to conduct future trial proceedings without the assistance of counsel. See
footnote 7 of this opinion.